Citation Nr: 1705094	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  14-31 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following right shoulder glenoid reconstruction with iliac crest bone graft from the anterior iliac spine performed on September 16, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from July 2001 to June 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in February 2014 by the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to a rating in excess of 20 percent for the Veteran's service-connected right shoulder has been raised by the record in a VA Form 21-526EZ filed in December 2016, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


REMAND

The Veteran contends that he is entitled to a total disability rating for right shoulder surgery performed on September 16, 2013, necessitating at least one month of convalescence.  In fact, the Veteran testified before the Board in March 2014 that the period of convalescence requiring him to be out of work was actually six and a half months.  

The appellate record is incomplete.  The September 2013 right shoulder surgical and October 2013 two week post-operative follow-up reports from Mountain States Medical Group have been associated with the record.  However, no additional follow-up records have been obtained and the two week appointment clearly shows that a prescription for therapy was written for four weeks, as well as a follow-up appointment dated the same for repeat radiographs.  Moreover, there is no evidence, to include a doctor's statement, establishing the length of convalescence following the September 2013 shoulder surgery and/or whether there were any severe postoperative residuals.  

Finally, VA outpatient treatment records dated from 2012 to 2017 were added to the record since the July 2014 statement of the case was issued and after the case was transferred to the Board in March 2015.  It is relevant evidence and the Veteran has not waived initial RO review.  38 C.F.R. § 20.1304 (c) (2016).  The RO must consider this evidence when readjudicating this matter and issue an appropriate supplemental statement of the case.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to a convalescent rating following his September 16, 2013, right shoulder surgery.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include: 1) all pertinent follow-up records and diagnostic imaging reports from Mountain States Medical Group, dated from October 1, 2013, to the present and 2) a doctor's statement establishing the length of convalescence following the September 16, 2013, right shoulder surgery and whether there were any severe postoperative residuals.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the evidence of record since the July 2014 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

